Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Remarks
This Final action is in response to communications filed on 11/09/2020, claim(s) 1, 3, 9, 15 & 17 are amended per Applicant’s request. Therefore, claims 1 - 20 are presently pending in the application and have been considered as follows.
Examiner Note
	In light of the applicant's amendments, the examiner hereby withdraws his previous 35 USC 112(b) rejection of claims 1-20.

Response to Arguments
	Applicant’s arguments, see page 9-10 of Applicant’s response, filed 11/09/2020, with respect to the rejection(s) of claim(s) 1-20 under 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the remark to the 35 USC 101 rejection has been found unpersuasive for the reasons below.

The applicants’ remarks on page 7-8 with respect to:
“Applicant respectfully notes that the claim limitations, as currently recited, cannot, as a practical matter, be performed entirely in a human's mind, even if aided with pen and paper. In particular, the claims require processing information associated with joining a social media network. As described in at least para. [0047] of Applicant's originally filed Specification, the claimed features improve over conventional platforms that fail to authenticate users when joining a group or social media network The techniques described herein provide a method that warns a user in real-time, of the vulnerability to cybercrime of a social group when a user decides to join a social media group by generating a vulnerability score for the social media group. Because the users are provided with varying levels of risk vulnerability information, the users can make decisions as to whether the risks associated with joining the group are reasonable.  Notwithstanding the above, Applicant respectfully disagrees that the present claims are not integrated into a practical application, as alleged in the Office Action on at least pg. 4. By implementing the calculation of the risk score for joining groups and social media networks is a technical improvement in the authentication of users over currently available social media platforms. “

Have been carefully considered but are non-persuasive;

The examiner respectfully disagrees. Firstly, the claims as amended are directed towards joining any group and is not limited to a social 

Examiner Note
With regards to claim 9 and 15, the claims are directed toward statutory subject matter. Specifically, claim 20 recites a “computer-readable medium” which can be interpreted to be or include signals or carrier waves. However, after a review of the specification, US 20200112582 A1, para. 0050 specifically states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the claims have not been interpreted to be directed towards non-statutory subject matter.


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 9 recites a system for generating notifications of a vulnerability risk level when joining a group comprising a storage medium and processor configured to, analyze data, calculate a vulnerability score based on the analyzed data, calculate an aggregate score from the vulnerability score, calculate a threshold score, compare the threshold score to the aggregate score and notify a user of a risk level based on the comparison.

These limitation (analyzing, calculating, comparing and notifying), as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (a storage medium and processor). That is, other than reciting “a storage medium and processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a storage medium and processor” language, “analyzing, calculating, comparing and 

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – a storage medium and processor to perform the steps. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element as described above amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 



Therefore, claim 9 is directed to non-statutory subject matter. Additionally, the claims 1 and 15 are rejected for at least the reasons mentioned above. Additionally, the dependent claims are rejected as they do not recite additional elements that amount to significantly more than the judicial exception as they are only directed towards further limitations of the functionality.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please check attached PTO-892 form for any additional references.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432